1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
2    srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO, JOHN HARSHBARGER AND DANIEL
6    FARNSWORTH
7
8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11
      KRISTOPHER VELEZ,                                   Case No.: 2:18-cv-01914-MCE-CKD
12
                       Plaintiff,                         STIPULATION AND ORDER TO
13                                                        EXTEND DISCOVERY CUT-OFF

14         vs.

15    CITY OF SACRAMENTO; JOHN
      HARSHBARGER; BAIL HOTLINE BAIL
16    BONDS, INC.; AMERICAN SURETY
17    COMPANY; and DOES 1 through 25,
      inclusive,
18
                       Defendants.
19
20         IT IS HEREBY STIPULATED between the parties, by and through their respective

21   counsel of record that the discovery cut-off be extended.

22         The parties are in the process of meeting and conferring on discovery issues and need

23   additional time to complete discovery. In addition, Plaintiff may undergo further medical

24   treatment that may have bearing on discovery and how the parties proceed with the case.

25   ///

26   ///

27   ///

28   ///

                                              1
                      STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
1        It is stipulated between the parties, that the following cutoff dates be set:

2        FACT DISCOVERY CUT-OFF:                        March 16, 2020

3        EXPERT WITNESS DESIGNATION:                    May 15, 2020

4    DATED: October 7, 2019                          SUSANA ALCALA WOOD,
                                                     City Attorney
5
6
7                                              By:      /s/ SEAN D. RICHMOND
                                                     SEAN D. RICHMOND
8                                                    Senior Deputy City Attorney
9                                                    Attorneys for the CITY OF
                                                     SACRAMENTO, JOHN HARSHBARGER,
10                                                   AND DANIEL FARNSWORTH
11
12   DATED: _________________, 2019                  LAW OFFICE OF STEWART KATZ
13
14
                                               By:     /s/ STEWART KATZ
15                                                   STEWART KATZ
16                                                   Attorneys for Plaintiff, KRISTOPHER VELEZ
17
18   DATED: _________________, 2019                  LEWIS BRISBOIS BISGAARD & SMITH LLP
19
20
                                               By:     /s/ ANDREW BLUTH
21                                                   ANDREW BLUTH

22                                                   Attorneys for BAIL HOTLINE BAIL BONDS,
                                                     INC., AMERICAN SURETY COMPANY
23
24
25         I, Sean D. Richmond, certify that I have permission to affix the signatures of Stewart
     Katz and Andrew Bluth to this document by email permission.
26
27
28
                                             2
                     STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
                                                   ORDER
1
         Based on the stipulation of the parties to this action, and good cause appearing therefore,
2
         IT IS HEREBY ORDERED that:
3
         1.     Fact Discovery Cut-Off be extended to March 16, 2020; and
4
         2.     Expert Witness Designation be extended to May 15, 2020.
5
         IT IS SO ORDERED.
6
     Dated: October 9, 2019
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
                    STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
